 

 

 

 

 

 

 

 

. : COURT
Case 7:19-cr-00022-O Document 48 Filed 03/09/20 Page 1 df 2, .PUS MIRA or Texas
"FILED e
war 9 2000;:044p"
UNITED STATES DISTRICT COURT CLERK_US. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS By
WICHITA FALLS DIVISION | ORIGINAL

UNITED STATES OF AMERICA
VS
ROBERT MICHAEL CROSS 7:19CR00022-0(001

 

 

 

 

ORDER SETTING ADDITIONAL TERMS OF SUPERVISED RELEASE

It is hereby ORDERED that the above-named defendant, while on supervised release, comply
with the standard conditions recommended by the U.S. Sentencing Commission and comply with
the following additional conditions:

1. The defendant shall not commit another federal, state, or local crime.

2. The defendant shall not illegally possess controlled substances.

3. The defendant shall cooperate in the collection of DNA as directed by the probation
officer.

4, The defendant shall not possess a firearm, ammunition, destructive device, or any

dangerous weapon.

5. The defendant shall report in person to the U.S. Probation Office in the district to which
the defendant is released from the custody of the Federal Bureau of Prisons within 72
hours of release.

6. The defendant shall refrain from any unlawful use of a controlled substance, submitting
to one drug test within 15 days of release from imprisonment and at least two periodic
drug tests thereafter, as directed by the probation officer pursuant to the mandatory drug.
testing provision of the 1994 crime bill. (Macro MDT1FW)

7. The defendant shall participate in mental health treatment services as directed by the
probation officer until successfully discharged, which services may include prescribed
medications by a licensed physician, with the defendant contributing to the costs of
services rendered (copayment) at a rate of at least $25 per month. (Macro 24AFW) ©
RobatdidhaeDGres@0022-O Document 48 Filed 03/09/20 Page 2of2 PagelD 107.

Page 2

Robert

Signed

The defendant shall participate in sex-offender treatment services as directed by the
probation officer until successfully discharged, which services may include psycho-
physiological testing to monitor the defendant's compliance, treatment progress, and risk
to the community, contributing to the costs of services rendered (copayment) at the rate
of at least $25 per month. (Macro 24BFW)

Michael ¢ross, Defendant

 
